Mr. Justice Dibell delivered the opinion of the Court. The cattle still belonged to Omar E. Fanning, subject to the mortgage, and the expenses incurred by the mortgagee in keeping them would be charged against the mortgagor in the settlement. They were fed and cared for by his own minor son, living with him in his family, and on the farm lie occupied, and it is a Mr inference, from the evidence, that the hay and grain which was given to them belonged to said Omar E. Fanning, and that the barn or stable where they were fed was occupied by him. Under such circumstances Omar E. Fanning could not recover for his hay and grain fed and stabling furnished to his own cattle, nor for the services of his minor child, living in his family and not then emancipated, in caring for said cattle. ■ We are also of opinion that he could not, by emancipating his son (after said son, .whose services belonged to him, had cared for these cattle and fed them the father’s hay and grain), make that a charge against the mortgagee which was not a charge against her when the feed was given and the services were rendered, and give the son a cause of action against the mortgagee which he did not have when he rendered the services. In this state of the case it was error for the court to give the second instruction for plaintiff, which told the jury that it was immaterial where said stock was cared for, and where and under what circumstances Omar E. Fanning obtained the corn and hay to feed the stock. It was also error to give the fifth instruction for plaintiff, which told the jury that if the father and mother of plaintiff had given him his time, or relinquished their claim for services rendered by him since November 1, 1896, that entitled him to sue as he has sued, and to recover such sums as the jury find him. entitled to under the evidence. The judgment is reversed and the cause remanded with directions to award a new trial. Reversed and remanded.